Citation Nr: 1101960	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-03 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The issue of entitlement to a total disability rating 
based on individual unemployability due to service-
connected disability (TDIU) has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.

The Veteran served on active military duty from April 1967 to 
February 1970; he was awarded the Combat Infantryman's Badge.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota 
(RO).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.

Although it was contended on behalf of the Veteran in August 2010 
that this case includes the issue of entitlement to an evaluation 
in excess of 50 percent for PTSD from October 24, 2004 through 
July 19, 2006, the current claim for an increased rating was 
received by VA on July 16, 2008.  A higher evaluation may be 
assigned up to one-year prior to the date of claim where there 
has been a factually ascertainable increase in disability during 
this period.   See 38 C.F.R. § 3.400(o)(2) (2010).  Consequently, 
as the earliest possible date of increase for this claim is July 
16, 2007, the issue of entitlement to an evaluation in excess of 
50 percent for PTSD from October 24, 2004 through July 19, 2006 
is not part of this appeal.

After reviewing the claims file, the Board finds that the issue 
of TDIU has been raised on behalf of the Veteran and is for 
consideration.  That claim has not been certified to the Board on 
appeal nor has it otherwise been developed for appellate 
purposes.  38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2007); 38 
C.F.R. § 20.101 (2008); VAOPGCPREC 6-96; Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001) (Holding that once a veteran 
submits evidence of a medical disability and submits a claim for 
an increased disability rating with evidence of unemployability, 
VA must consider a claim for a total rating based on individual 
unemployability).  

With respect to whether TDIU is warranted, the Board notes that 
the Veteran said in the most recent evaluation on file, which was 
conducted by VA in August 2008, that he had missed eight weeks of 
work in the previous year and had been suspended from his 
employment with the United States Postal Service (USPS) due to 
absenteeism.  It is unclear from the record whether the Veteran 
is currently employed.

Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes the Secretary to 
obtain.  Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).  Although not dispositive as 
to an issue that must be resolved by VA, any relevant findings 
made by the USPS are evidence which must be considered.  See 
White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. 
Principi, 15 Vet. App. 362 (2001).  These records may also be 
relevant to the increased rating issue on appeal.

Accordingly, the case is REMANDED to the AMC/RO for the following 
actions:  

1.  The AMC/RO should also ask the Veteran 
to provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have seen or treated him 
for PTSD since August 2008.  After securing 
any appropriate consent from the Veteran, 
VA must obtain any such treatment records 
that have not previously been associated 
with the Veteran's VA claims folder.  

If VA is unsuccessful in obtaining any 
medical records identified by the Veteran, 
it must inform the Veteran of this and 
request him to provide copies of the 
outstanding medical records.  All attempts 
to secure this evidence must be documented 
in the claims file by the AOJ.  

2.  The AMC/RO will obtain copies of the 
Veteran's medical and personnel records 
from USPS since July 2007, which will be 
added to the claims file.

3.  If, after the above, the AMC/RO 
concludes that a current psychiatric 
evaluation is necessary to a reasoned 
determination of the issue on appeal, the 
AMC/RO will schedule the Veteran for a VA 
examination by an appropriate health care 
provider to determine the current nature 
and severity of his service-connected 
PTSD.  The claims folders must be made 
available to the examiner in conjunction 
with this examination.   All findings 
should be reported in detail, to include 
how the disability affects the Veteran's 
employability.  A complete rationale for 
all opinions must be provided.  

4.  If an examination is considered 
warranted, the AMC/RO must notify the 
Veteran that it is his responsibility to 
report for the above examination and to 
cooperate in the development of the claim.  
The consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.655 (2010).  In the event 
that the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

5.  After the above has been completed, the 
AMC/RO should determine whether additional 
development needs to be taken in this case, 
to include whether this case should be 
referred to the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service for consideration of 
whether "an extraschedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to the 
service-connected disabilities," is 
necessary and provide detailed reasons and 
bases in support of that decision.  38 
C.F.R. 
§ 3.321(b)(1).  

6.  Following completion of all indicated 
development, the AOJ should readjudicate 
the Veteran's claim in light of all the 
evidence of record.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, he should be furnished with a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto.  

7.  In connection with the above actions, 
the RO will also adjudicate the Veteran's 
TDIU claim.  Notice of the determination, 
and his appellate rights, should be 
provided to the Veteran.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  
By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



